SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

522
CA 11-02457
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND SCONIERS, JJ.


TERENCE WINTERS AND MAUREEN WINTERS,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

UNILAND DEVELOPMENT CORPORATION, UNILAND
CONSTRUCTION CORPORATION, COZZWILL, INC.,
DEFENDANTS,
AND BUREAU VERITAS CONSUMER PRODUCTS
SERVICES, INC., DEFENDANT-APPELLANT.


THE LAW OFFICES OF EDWARD M. EUSTACE, WHITE PLAINS (HEATH A. BENDER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

PAUL WILLIAM BELTZ, P.C., BUFFALO (DEBRA A. NORTON OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.

BROWN & KELLY, LLP, BUFFALO (ANDREW D. MERRICK OF COUNSEL), FOR
DEFENDANTS UNILAND DEVELOPMENT CORPORATION AND UNILAND CONSTRUCTION
CORPORATION.

LIPPMAN O’CONNOR, BUFFALO (GERARD E. O’CONNOR OF COUNSEL), FOR
DEFENDANT COZZWILL INC.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (MELISSA A. FOTI OF COUNSEL),
FOR THIRD-PARTY DEFENDANT.


     Appeal from an order of the Supreme Court, Erie County (Donna M.
Siwek, J.), entered October 12, 2011 in a personal injury action. The
order, insofar as appealed from, denied the motion of defendant Bureau
Veritas Consumer Products Services, Inc. for summary judgment.

     Now, upon the stipulation discontinuing action signed by the
attorneys for the parties on March 27, 2012, and filed in the Erie
County Clerk’s Office on March 28, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court